Citation Nr: 1342994	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left upper back disability.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for cognitive disorder.

5. Entitlement to an initial rating in excess of 10 percent for residuals of herniated nucleus pulposus.

6. Entitlement to an initial rating in excess of 10 percent for feet metatarsalgia

7. Entitlement to an initial compensable rating for right ankle disability. 



REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to May 1986, from July 2000 to December 2000, from November 2001 to September 2002 and from January 2003 to January 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2007 and September 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Bay Pines, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

At the Veteran's August 2013 Board hearing the Veteran stated that he wanted to file a claim for service connection for sleep apnea.  He also argued that he is entitled to an increased rating for his service-connected cervical spine spondylosis.  However, the Veteran did not appeal the October 2009 rating decision granting service connection for cervical spine spondylosis and awarding a 10 percent disability rating; therefore, that issue is not before the Board.  However, the Board finds that the Veteran's argument should be considered a claim for an increased rating.

As the issues of service connection for sleep apnea and an increased rating for cervical spine spondylosis have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand of the Veteran's claims is required.  

With regard to the issues of service connection for left upper back disability and left ankle disability and the issues of an increased rating for residuals of herniated nucleus pulposus, feet metatarsalgia, and right ankle disability, the Board finds a supplemental statement of the case (SSOC) must be issued.

In May 2012, prior to certification of the case to the Board, the Veteran underwent VA examinations for his back, feet, and ankles.  The VA examinations are relevant to the issues on appeal.  However, the RO did not issue a SSOC considering the new evidence.  Therefore, a remand is required to allow for initial consideration of the May 2012 VA examination evidence by the AOJ and the issuance of an SSOC.  38 C.F.R. §§ 19.31, 19.37.

With regard to the Veteran's claims for service connection for PSTD and a cognitive disorder, at his Board hearing the Veteran alleged that he has sleep apnea due to service that is causing his psychological impairment.  The Board finds that the PSTD and cognitive disorder issues are thus intertwined with the Veteran's recently raised claim of sleep apnea and should be considered by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Complete all required development for the Veteran's claim for service connection for sleep apnea.  Then, adjudicate that claim and readjudicate the Veteran's claims for service connection for PTSD and cognitive disorder to include as secondary to sleep apnea.  If the benefit sought is denied, the Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2. Review the Veteran's claims for  service connection for left upper back disability and left ankle disability and increased ratings for residuals of herniated nucleus pulposus, feet metatarsalgia, and right ankle disability on the basis of the additional evidence added since the last statement of the case in April 2009, including his May 2012 VA examinations, and readjudicate the claims.  In doing so, the RO should consider the propriety of obtaining a VA medical opinion for the Veteran's left ankle claim as to whether service connection is warranted secondary to service-connected right ankle disability or service-connected feet metatarsalgia.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




